



Exhibit 10.2


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement is entered into by and between
Cypress Semiconductor Corporation (“Cypress” or “the Company”), and Hassane
El-Khoury (“Executive”), effective as of December 3, 2018 (the “Effective
Date”). In consideration of the mutual covenants and agreements hereinafter set
forth, the parties agree as follows:
1.EMPLOYMENT.
1.1Position. Subject to the terms and conditions set forth herein, the Company
agrees to employ Executive as its President and Chief Executive Officer.
1.2Duties. Executive shall diligently, and to the best of his ability, perform
all such duties normally incident to the position of President and Chief
Executive Officer, as well as other duties and responsibilities that may be
assigned by the Board of Directors of the Company. Executive will use his best
efforts to promote the interests of the Company. As a Cypress employee,
Executive is required to follow all of Cypress’ policies, including but not
limited to Cypress’ Code of Business Conduct and Ethics.
1.3Time to be Devoted to Employment. Executive shall devote his full time and
energy to the business of the Company. Executive hereby represents that he is
not a party to any agreement which would be an impediment to entering into this
Amended and Restated Employment Agreement and that he is permitted to enter into
this Amended and Restated Employment Agreement and perform the obligations
hereunder.
1.4At-Will Employment. Executive’s employment with Cypress will be at-will. This
means that Executive or Cypress can end Executive’s employment at any time, with
or without cause or advance notice. No one other than the Executive Vice
President of Human Resources (after authorization from the Board or an
authorized Committee of the Board) has the authority to change this arrangement
or make any agreement to the contrary. Any such agreement must be in writing,
must be signed by the Executive Vice President of Human Resources, and must
express clear intent to alter the at-will nature of Executive’s employment
relationship.
1.5Original Employment Agreement and Offer Letter Superseded. This Amended and
Restated Employment Agreement completely replaces and supersedes the (a)
Employment Agreement dated as of November 30, 2016 between Executive and the
Company (the “Original Employment Agreement”) and (b) the offer letter dated
August 10, 2016 (the “Offer Letter”) between Executive and the Company.
Therefore, Executive will no longer be entitled to any payments or benefits
under the Original Employment Agreement and the Offer Letter.
2.COMPENSATION AND BENEFITS.
2.1Annual Salary. In consideration of and as compensation for the services
agreed to be performed by Executive hereunder, the Company agrees to pay
Executive an annual base salary of no less than $700,000, payable in accordance
with the Company’s regular payroll


1

--------------------------------------------------------------------------------




schedule (“Base Salary”), less applicable withholdings and deductions. The Base
Salary will be subject to increase, but not decrease, at the sole discretion of
the Board of Directors of the Company.
2.2Incentive Program. Executive will be a participant in the Cypress Incentive
Program (“CIP”). Executive’s target incentive effective June 2018 will be 140
percent of Executive’s Base Salary. Executive’s actual incentive payment, if
any, will be based on both Company and individual performance. Payment of any
incentive will be at the sole discretion of the Board of Directors of the
Company.
2.3Stock. As the President and CEO of Cypress, Executive will be eligible for
annual grants under the Cypress LTI Grant Program, as may be determined by the
Board in its discretion. The LTI Grant Program has historically included grants
of both time-based and performance-based RSUs that vest over a multi-year time
period. Any equity compensation awards made to Executive will be subject to the
terms and conditions of the written award agreement that will be provided to
Executive for each grant, as such terms and conditions are determined by the
Board or an authorized Committee of the Board in its discretion.
2.4Participation in Benefit Plans. During the Executive’s employment, Executive
shall be entitled to participate in the Company’s health insurance, life
insurance and disability insurance plans to the extent permitted by law, that
may from time to time be available to other executive officers of the Company.
The Company reserves the right to amend, modify or terminate any employee
benefits at any time for any reason.
2.5Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive on behalf of the Company
during Executive’s employment, provided that: (i) such reasonable expenses are
ordinary and necessary business expenses incurred on behalf of the Company,
other than automobile mileage, and (ii) Executive provides the Company with
itemized accounts, receipts and other documentation for such reasonable expenses
as are required by the Company, and (iii) Executive otherwise satisfies the
requirements of the Company expense reimbursement policy as it may be in effect
from time to time.
3.TERMINATION OF EMPLOYMENT.
3.1Method of Termination. Executive’s employment shall terminate upon the first
of the following to occur:
(i)Executive’s death;
(ii)Date that written notice is deemed given or made by the Company to Executive
that as a result of any physical or mental injury or disability, he is unable to
perform the essential functions of his job, with or without reasonable
accommodation. Such notice may be issued when the Company has reasonably
determined that Executive has become unable to perform substantially his
services and duties hereunder with or without reasonable accommodation because
of any physical or mental injury or disability, and that it is reasonably likely
that he will not be able to resume substantially performing his services and
duties on substantially the terms and conditions as set forth in this Amended
and Restated Employment Agreement;


2

--------------------------------------------------------------------------------




(iii)Date that written notice is deemed given or made by the Company to
Executive of termination for “Cause” provided that such written notice shall
specify in reasonable detail the basis for such termination. For purposes of
this Amended and Restated Employment Agreement, “Cause” shall mean any one of
the following: (a) Executive’s theft, dishonesty or falsification of any
employment or Company records that is not trivial in nature; (b) malicious or
reckless disclosure of the Company’s confidential or proprietary information;
(c) commission of any immoral or illegal act or any gross or willful misconduct,
where a majority of the disinterested members of the Board reasonably determines
that such act or misconduct has (1) seriously undermined the ability of the
Board or the Company’s management to entrust Executive with important matters or
otherwise work effectively with Executive, (2) contributed to the Company’s loss
of significant revenues or business opportunities, or (3) significantly and
detrimentally effected the business or reputation of the Company or any of its
subsidiaries; and/or (d) the willful failure or refusal by Executive to follow
the reasonable and lawful directives of the Board, provided such failure or
refusal continues after Executive’s receipt of reasonable notice in writing of
such failure or refusal and an opportunity of not less than fifteen (15) days to
correct the problem. For purposes of this Amended and Restated Employment
Agreement, no act or failure to act shall be deemed willful unless done, or
failed to be done, intentionally and in bad faith;
(iv)Date of Executive’s “Voluntary Resignation for Good Reason” which means a
resignation within ninety (90) days of one or more of the following events which
occurs without Executive’s consent and which remains uncured thirty (30) days
after Executive’s delivery to the Company of written notice thereof (a) a
material reduction in Executive’s duties, authority and responsibilities; (b) a
material reduction by the Company in Executive’s base salary or target annual
cash incentive bonus, in either case as in effect immediately prior to such
reduction; (c) the Company’s material breach of any of its obligations under
this Amended and Restated Employment Agreement or any offer letter or employment
agreement between the Company and Executive, and (d) relocation without
Executive’s written consent, to a facility or location fifty (50) miles from the
Company’s current headquarters in San Jose, California;
(v)Date of Executive’s resignation or voluntary departure without Good Reason;
or
(vi)Date that written notice is deemed given or made by the Company to Executive
of Executive’s termination without “Cause.”
Nothing herein alters Executive and the Company’s separate right to terminate
the employment relationship at any time, for any reason, with or without cause.
3.2Effect of Termination Without Cause or Voluntary Resignation With Good
Reason. If Executive’s employment is terminated involuntarily by the Company
other than for Cause (and not due to Executive’s death or disability), or by
Executive pursuant to a Voluntary Termination for Good Reason, and in both cases
only if Executive executes and does not revoke a general release of claims
(which release is satisfactory to the Company in the Company’s sole discretion)
against the Company and its affiliates within 60 days after the date of
Executive’s termination of employment (so that the release becomes irrevocable
no later than the 60th day after Executive’s termination), then the Company
shall provide Executive with the benefits set forth below:


3

--------------------------------------------------------------------------------




(i)Cash Award. A lump sum payment in an amount equal to the sum of: (x)
Executive’s monthly base salary immediately prior to such employment termination
multiplied by twenty-four (24) months (without regard to any reduction in base
salary that may have served as the basis for Voluntary Termination for Good
Reason); and (y) Executive’s target annual CIP bonus amount for twenty-four (24)
months, in addition to any other earned but unpaid compensation due through the
date of such termination (without regard to any reduction in target annual cash
bonus opportunity that may have served as the basis for Voluntary Termination
for Good Reason).
Notwithstanding the above, Executive shall not be paid any pro-rated bonus or
incentive which has not otherwise been earned and paid on the date of
termination of employment, but instead shall only get two years of bonus as
described in (y) above. This lump sum payment is to be paid on the sixty-first
(61st) day after the effective date of the employment termination.
(ii)Acceleration of Vesting of Equity Awards; Exercise Period.
(a)    Awards Granted Prior to the Effective Date. Executive's then-outstanding
equity-based compensation awards that were granted prior to the Effective Date
of this Amended and Restated Employment Agreement shall become vested to the
extent provided by Section 3.2(ii) of the Original Employment Agreement.
(b)     Awards Granted After the Effective Date. One-hundred percent (100%) of
the then-unvested portion of all of Executive’s then-outstanding equity-based
compensation awards that were granted after the Effective Date of this Amended
and Restated Employment Agreement shall become vested, at the 100% target level
in the case of equity-based compensation awards the vesting of which is
conditioned on the attainment of performance targets (and not solely on the
continued service of Executive) (such awards, “Performance Vesting Awards”);
provided, however, that, if the terms of any such Performance Vesting Award
include a different severance acceleration formula that applies in the
circumstances of the employment termination, then such formula will control the
vesting of such award; and provided further, however, that in the absence of
such a formula if the employment termination occurs after the completion of a
performance period but prior to the scheduled vesting date for such period (such
as a termination in January or February of a typical year) then such Performance
Vesting Award shall vest at the 100% target level or at the amount actually
earned based on performance for the completed period, whichever is greater.
(c)    Exercise Period. Notwithstanding any provision in this Amended and
Restated Employment Agreement or the award agreement to the contrary, if
Executive’s termination of employment entitles Executive to vesting under this
Section 3.2(ii), then any vested options (including, but not limited to, options
accelerated pursuant to this Section 3.2(ii)), shall be exercisable for up to
twelve (12) months following such termination (or until the original expiration
date of such options or the cancellation of the options pursuant to the terms of
the Company equity compensation plan pursuant to which they were granted, if
earlier).
(d)    409A. To the extent required to avoid imposition of any additional tax or
income recognition under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), equity-based compensation awards shall be paid or settled
at


4

--------------------------------------------------------------------------------




the same time or times that the awards otherwise would have been paid or settled
in the absence of this Section 3.2(ii).
(iii)Benefits Continuation. For twenty-four (24) months following the effective
date of the employment termination, the Company shall pay directly, on
Executive’s behalf, or reimburse Executive in twenty-four (24) monthly
installments, at the Company’s option, for premium costs incurred by Executive
and Executive’s dependents for continued health, dental, vision, and EAP
coverage under the applicable plans maintained by the Company for a coverage
period of twenty-four (24) months following the effective date of the employment
termination.
For the avoidance of doubt and notwithstanding any contrary provision of this
Employment Agreement, Executive will not be entitled to any of the payments and
benefits described in 3.2(i) through 3.2(iii) above unless the above-described
release of claims becomes effective and irrevocable no later than the 60th day
after Executive’s termination of employment.
3.3Effect of Termination for Cause or Resignation without Good Reason. If
Executive’s employment is terminated for Cause, or Executive resigns his
employment other than for Good Reason, then Executive will be paid his base
salary through the date of his termination, and will not be eligible to receive
any severance, accelerated stock vesting, benefit continuation, or other
compensation.
3.4Resignation as an Officer and Director. In the event Executive’s employment
with the Company terminates for any reason, Executive will be deemed to
immediately resign all positions (including, but not limited to, as an officer
and/or director) of the Company and all affiliates. Executive agrees to execute
all documents reasonably requested by the Company in order to effect such
resignation(s).
4.CONFIDENTIAL INFORMATION.
4.1Executive understands that the Company and its affiliates possess Proprietary
Information (as defined below) which is important to its business and that this
Amended and Restated Employment Agreement creates a relationship of confidence
and trust between Executive and the Company and its affiliates with regard to
Proprietary Information. Nothing in this Section 4 shall be deemed modified or
terminated in the event of the termination or expiration of this Amended and
Restated Employment Agreement.
4.2For purposes of this Amended and Restated Employment Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company and its affiliates and predecessors,
or is developed, created, learned, or discovered by Executive while performing
services under this Amended and Restated Employment Agreement, or which became
or will become known by, or was or is conveyed to the Company and its affiliates
which has commercial value in the Company’s and its affiliates’ business.
“Proprietary Information” includes, but is not limited to, trade secrets, ideas,
techniques, business, finances, strategy, product, or franchise development
plans, customer information, franchisee information and any other information
concerning the Company’s and its affiliates’ actual or anticipated business,
development, personnel information, or which is received in confidence by or for
the Company and its affiliates from any other person. “Proprietary Information”
also includes all information of which the unauthorized disclosure could be
detrimental to the interests of the Company, whether or not


5

--------------------------------------------------------------------------------




such information is identified as Proprietary Information. Notwithstanding the
foregoing, Proprietary Information shall not include any such information which
Executive can establish (i) was publicly known or made generally available prior
to the time of disclosure by the Company to Executive; (ii) becomes publicly
known or made generally available after disclosure by the Company to Executive
through no wrongful action or omission by Executive; or (iii) is in Executive’s
rightful possession, without confidentiality obligations, at the time of
disclosure by the Company as shown by Executive’s then-contemporaneous written
records; provided that any combination of individual items of information shall
not be deemed to be within any of the foregoing exceptions merely because one or
more of the individual items are within such exception, unless the combination
as a whole is within such exception. Executive understands that nothing in this
Agreement is intended to limit employees’ rights to discuss the terms, wages,
and working conditions of their employment, as protected by applicable law.
4.3At all times, both during the term of this Amended and Restated Employment
Agreement and after its termination, Executive will keep in the strictest
confidence and trust, and will take all reasonable precautions to prevent any
unauthorized use or disclosure of Company Proprietary Information. Executive
will not (i) use Company Proprietary Information for any purpose whatsoever
other than for the benefit of the Company in the course of Executive’s
employment, or (ii) disclose Proprietary Information to any third party without
the prior written authorization of the Board. Executive agrees that Executive
obtains no title to any Proprietary Information, and that as between Company and
Executive, the Company retains all Proprietary Information as the sole property
of the Company. Executive understands that Executive’s unauthorized use or
disclosure of Proprietary Information during Executive’s employment may lead to
disciplinary action, up to and including, immediate termination and legal action
by the Company. Executive understands that Executive’s obligations under this
Section 4 shall continue after termination of Executive’s employment and also
that nothing in this Amended and Restated Employment Agreement prevents
Executive from engaging in Protected Activity, as described below.
4.4Executive understands that the Company and its affiliates possess or will
possess “Company Documents” which are important to its business. For purposes of
this Amended and Restated Employment Agreement, “Company Documents” are
documents or other media that contain or embody Proprietary Information or any
other information concerning the business, operations or plans of the Company
and its affiliates, whether such documents have been prepared by Executive or by
others. “Company Documents” include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, personnel files, tapes or printouts and other printed, typewritten or
handwritten documents. All Company Documents are and shall remain the sole
property of the Company. Executive agrees not to remove any Company Documents
from the business premises of the Company or deliver any Company Documents to
any person or entity outside the Company, except as required to do in connection
with performance of the services under this Amended and Restated Employment
Agreement. Executive further agrees that, immediately upon the Company’s request
and in any event upon completion of Executive’s services, Executive shall
deliver to the Company all Company Documents, apparatus, equipment and other
physical property or any reproduction of such property.
4.5Executive understands that nothing in this Amended and Restated Employment
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected


6

--------------------------------------------------------------------------------




Activity. For purposes of this Amended and Restated Employment Agreement,
“Protected Activity” means filing a charge or complaint with, or otherwise
communicating or cooperating with or participating in any investigation or
proceeding that may be conducted by any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Proprietary Information to any
parties other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. In addition, Executive hereby
acknowledges that the Company has provided Executive with notice in compliance
with the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets. The full text of the notice is attached in
Exhibit A.
4.6Executive agrees he is bound by the Company’s standard Patent and
Confidentiality Agreement that he previously signed.
5.RESTRICTIVE COVENANTS.
During Executive’s employment:
5.1Executive shall devote substantially all of his time and energy to the
performance of Executive’s duties described herein, except during periods of
illness or vacation.
5.2Executive shall not directly or indirectly provide services to or through any
person, firm or other entity other than the Company, unless otherwise authorized
by the Company in writing.
5.3Notwithstanding the foregoing, Executive shall have the right to perform such
incidental services as are necessary in connection with (i) his private passive
investments, but only if Executive is not obligated or required to (and shall
not in fact) devote any managerial efforts which interfere with the services
required to be performed by him hereunder, (ii) his charitable or community
activities or (iii) participation in trade or professional organizations, but
only if such incidental services do not significantly interfere with the
performance of Executive’s services hereunder. For the avoidance of doubt,
during the Employment Term, Executive shall not directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by or connected in any manner with, any
enterprise which is engaged in any business competitive with that which the
Company is at the time conducting or proposing to conduct; provided, however,
that such restriction shall not apply to any passive investment representing an
interest of less than two percent (2%) of an outstanding class of publicly
traded securities of any corporation or other enterprise which is not, at the
time of such investment, engaged in a business geographically competitive with
the Company’s business.
5.4During the term of this Amended and Restated Employment Agreement, and for
one year thereafter, Executive will not directly or indirectly encourage or
solicit any employee of


7

--------------------------------------------------------------------------------




the Company or any affiliate to leave their employment at the Company or any
affiliate for any reason.
6.MISCELLANEOUS.
6.1Withholdings; Internal Revenue Code Section 409A. Notwithstanding any
contrary provision of this Amended and Restated Employment Agreement, all
payments and other compensation under this Amended and Restated Employment
Agreement, including but not limited to any severance payments and benefits,
will be subject to applicable tax and other withholdings. The payments and
benefits in this Amended and Restated Employment Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Code so that
none of the payments or benefits will be subject to the additional tax imposed
under Section 409A. To the extent practicable, any ambiguities in this Amended
and Restated Employment Agreement will be interpreted to be so exempt or
otherwise comply with Section 409A. Notwithstanding any contrary provision of
this Amended and Restated Employment Agreement, if and to the extent necessary
to avoid subjecting Executive to an additional tax under Section 409A, payment
of all or a portion of the severance payments and benefits under this Amended
and Restated Employment Agreement and any other separation-related deferred
compensation (within the meaning of Section 409A) payable in the first 6 months
after Executive’s termination of employment will be delayed until the date that
is 6 months and 1 day following Executive’s separation date (other than in the
event that Executive’s termination is due to Executive’s death or as otherwise
permitted under Section 409A), and all subsequent payments and benefits, if any,
will be payable in accordance with the payment schedule applicable to them. Each
severance payment and benefit is intended to constitute a separate payment for
purposes of the Section 409A-related Treasury Regulations. References to
Executive’s termination from employment will be deemed to refer to Executive’s
“separation from service” as defined in Section 409A. Notwithstanding any
contrary provision of this Amended and Restated Employment Agreement, in no
event will the Company reimburse Executive for any taxes that may be imposed on
Executive as a result of Section 409A and/or any other tax rule or regulation.
Executive and the Company agree to work together in good faith to consider
amendments to this Amended and Restated Employment Agreement and to take such
reasonable actions that are necessary, appropriate or desirable to help avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A. For purposes of this Amended and Restated
Employment Agreement, “Section 409A” means Section 409A of the Code, any final
regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time.
6.2Limitation on Payments. In the event that the severance and other benefits
provided for in this Amended and Restated Employment Agreement or otherwise
payable to Executive (a) constitute “parachute payments” within the meaning of
Section 280G of the Code and (b) but for this Section 6.2, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s severance
benefits under Section 3 or other benefits shall be either:
(i) delivered in full, or
(ii)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,


8

--------------------------------------------------------------------------------




whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits and other benefits may be taxable under Section 4999 of the Code. 
In the event of a reduction in accordance with Section 6.2(ii), the reduction
will occur, with respect to such severance and other benefits considered
“parachute payments” within the meaning of Section 280G of the Code, in the
following order: (i) reduction of cash payments in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the excise tax will be the first cash payment to be
reduced; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Section 280G of the Code),
(iii) cancellation of accelerated vesting of equity-based compensation awards in
the reverse order of date of grant of the awards (that is, the vesting of the
most recently granted awards will be cancelled first); and (iv) reduction of
employee benefits in reverse chronological order (that is, the benefit owed on
the latest date following the occurrence of the event triggering the excise tax
will be the first benefit to be reduced. If two or more equity-based
compensation awards are granted on the same date, each award will be reduced on
a prorated basis. In no event shall Executive have any discretion with respect
to the ordering of payment reductions.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6.2 shall be made in writing by a nationally
recognized accounting or valuation firm selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 6.2, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 6.2. The Company
shall bear all costs for payment of the Accountants’ services in connection with
any calculations contemplated by this Section 6.2.
6.3Notices. All notices, demands and requests required by this Amended and
Restated Employment Agreement shall be in writing and shall be deemed to have
been given or made for all purposes (i) upon personal delivery, (ii) one day
after being sent, when sent by professional overnight courier service, (iii)
five days after posting when sent by registered or certified mail, or (iv) on
the date of transmission when sent by telegraph, telegram, telex, or other form
of “hard copy” transmission, to either party hereto at the address set forth
below or at such other address as either party may designate by notice pursuant
to this Section 6.3.
If to the Company, to:
Pamela Tondreau
Executive Vice President, Chief Legal and Human Resources Officer
198 Champion Court
San Jose, CA 95134
If to Executive, to Executive’s home address on file with the Company.


9

--------------------------------------------------------------------------------




6.4Assignment. This Amended and Restated Employment Agreement shall be binding
on, and shall inure to the benefit of, the parties hereto and their respective
heirs, legal representatives, successors and assigns; provided, however, that
Executive may not assign, transfer or delegate his rights or obligations
hereunder and any attempt to do so shall be void.
6.5Deductions. All amounts paid to Executive hereunder are subject to all
withholdings and deductions required by law, as authorized under this Amended
and Restated Employment Agreement, and as authorized from time to time.
6.6Entire Agreement. This Amended and Restated Employment Agreement contains the
entire agreement of the parties with respect to the subject matter hereof It
supersedes all other representations, understandings, undertakings, or
agreements (whether written or oral), in their entirety, including (but not
limited to) the Offer Letter and the Change of Control Severance Agreement dated
May 26, 2016 (which previously was superseded and replaced by the Offer Letter).
6.7Amendment. This Amended and Restated Employment Agreement may be modified or
amended only by a written agreement signed by the Board (or an officer
authorized by the Board to act in this matter) and Executive.
6.8Waivers. No waiver of any term or provision of this Amended and Restated
Employment Agreement will be valid unless such waiver is in writing signed by
the party against whom enforcement of the waiver is sought. The waiver of any
term or provision of this Amended and Restated Employment Agreement shall not
apply to any subsequent breach of this Amended and Restated Employment
Agreement.
6.9Counterparts. This Amended and Restated Employment Agreement may be executed
in several counterparts, each of which shall be deemed an original, but together
they shall constitute one and the same instrument.
6.10Severability. The provisions of this Amended and Restated Employment
Agreement shall be deemed severable, and if any part of any provision is held
illegal, void or invalid under applicable law, such provision may be changed to
the extent reasonably necessary to make the provision, as so changed, legal,
valid and binding. If any provision of this Amended and Restated Employment
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Amended and Restated Employment Agreement shall not in any
way be affected or impaired but shall remain binding in accordance with their
terms.
6.11Governing Law. This employment agreement and the rights and obligations of
the Company and Executive hereunder shall be determined under, governed by and
construed in accordance with the laws of the State of California.
6.12Arbitration. Executive understands and agrees that, as a condition of his
employment with the Company, any and all disputes that Executive may have with
the Company, or any of its employees, officers, directors, agents or assigns,
which arise out of Executive’s employment or investment or compensation shall be
resolved through final and binding arbitration, as specified in this Amended and
Restated Employment Agreement. This shall include, without limitation, any
controversy, claim or dispute of any kind, including disputes relating to any
employment by the Company or the termination thereof, claims for breach of
contract or breach of


10

--------------------------------------------------------------------------------




the covenant of good faith and fair dealing, infliction of emotional distress,
defamation and any claims of discrimination, harassment or other claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Securities Act, or any other federal, state or local law or regulation now in
existence or hereinafter enacted and as amended from time to time concerning in
any way the subject of Executive’s employment with the Company or its
termination. The only claims not covered by this Amended and Restated Employment
Agreement are claims for benefits under the unemployment insurance or workers’
compensation laws, or other claims that cannot by law be submitted to
arbitration. Any disputes and/or claims covered by this Amended and Restated
Employment Agreement shall be submitted to final and binding arbitration to be
conducted in Santa Clara County, California, in accordance with the rules of
Judicial Arbitration and Mediation Services (JAMS), which are available at
http://www.jamsadr.com/rules-employment-arbitration/ and from Human Resources.
Executive agrees that the arbitrator shall administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure (the “CCP Act”) and the California Evidence Code, and that the
arbitrator shall apply substantive and procedural California law to any dispute
or claim, without reference to rules of conflict-of-law. To the extent that the
JAMS rules conflict with California law, California law shall take precedence.
Executive understands that Executive may bring a proceeding as a Private
Attorney General, as permitted by law. The Federal Arbitration Act governs this
agreement and shall continue to apply with full force and effect,
notwithstanding the application of procedural rules set forth in the CCP Act and
California law. Executive agrees that the arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication, and motions to dismiss and demurrers,
applying the standards set forth under the CCP Act. Executive agrees that the
arbitrator shall issue a written decision on the merits. Executive also agrees
that the arbitrator shall have the power to award any remedies available under
applicable law, and that the arbitrator shall award attorneys’ fees and costs to
the prevailing party, where provided by applicable law. Executive agrees that
the decree or award rendered by the arbitrator may be entered as a final and
binding judgment in any court having jurisdiction thereof. Executive understands
that the Company will pay for any administrative or hearing fees charged by the
arbitrator or JAMS except that Executive shall pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had Executive filed a complaint in a
court of law. Executive acknowledges and agrees that Executive is executing this
Amended and Restated Employment Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Amended and Restated
Employment Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences, and binding effect of this
agreement and fully understand it. The arbitration shall be instead of any civil
litigation; this means that Executive and the Company are waiving any right to a
jury trial, and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof. Finally, Executive agrees that he has been provided an opportunity to
seek the advice of an attorney of Executive’s choice before signing this
agreement.




11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first above written.


CYPRESS SEMICONDUCTOR CORPORATION
By:     /s/ Pamela Tondreau    
Name:      Pamela Tondreau    
Title:      Chief Legal Officer    


EXECUTIVE
/s/ Hassane El-Khoury    
Hassane El-Khoury




12

--------------------------------------------------------------------------------







EXHIBIT A
SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016
“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that-(A)
is made-(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual-(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”




